COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              ROCKINGHAM MEMORIAL HOSPITAL AND
               SAFETY NATIONAL CASUALTY CORPORATION
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0811-14-3                                          PER CURIAM
                                                                                SEPTEMBER 9, 2014
              MARY BETH BAILEY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Christopher Kite; Roberta A. Paluck; Lucas & Kite, PLC, on brief),
                               for appellants.

                               (Amber H. Russo; HammondTownsend, PLC, on brief), for
                               appellee.


                     Rockingham Memorial Hospital and Safety National Casualty Corporation (employer)

              appeal a decision of the Workers’ Compensation Commission finding that Mary Beth Bailey’s

              (claimant’s) current condition and surgery were reasonable, necessary, and causally related to a

              prior work accident. On appeal, employer argues credible evidence does not exist to support the

              findings that (1) Dr. Michael M. Zilles is claimant’s authorized treating physician, and

              (2) claimant’s May 24, 2013 surgery was reasonable, necessary, and causally related to her

              January 6, 2009 accident and employer is responsible for the cost of that surgery. We have

              reviewed the record and the commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Bailey

              v. Rockingham, VWC File No. VA01002423121 (Apr. 8, 2014). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-